Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   January 5, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-13-004352 and Court of Appeals number
   03-14-00771-CV, styled, Sanadco Inc. Et Al v Susan Combs Et Al was due in your office December
   15, 2014. This office has not received payment for this record as of today. Therefore, I am
   requesting an extension for filing. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk I
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division        Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420       (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566        fax: 854-4457